


SECOND WAIVER AND AMENDMENT AGREEMENT




THIS SECOND WAIVER AND AMENDMENT AGREEMENT (hereafter, as it may be from time to
time amended, modified, extended, renewed, substituted, and/or supplemented,
referred to as this “Agreement"), dated as of May 18, 2017 (the “Execution
Date”), is entered into by and between OROPLATA RESOURCES, INC., a Nevada
corporation ("Oroplata" or the “Company”), and TANGIERS INVESTMENT GROUP, LLC
("Tangiers") (the “Parties”, and each, a “Party”).




RECITALS




WHEREAS, Oroplata and Tangiers previously entered into that certain Investment
Agreement dated as of July 18, 2016 (the “Investment Agreement”) pursuant to
which Oroplata has agreed to issue and sell to Tangiers an indeterminate number
of shares of Oroplata’s common stock, par value of $0.001 per share (the “Common
Stock”), in exchange for Tangiers’ commitment to invest up to an aggregate of
Five Million Dollars ($5,000,000); and




WHEREAS, in connection with the Investment Agreement, the Parties entered into
that certain Registration Rights Agreement dated as of July 18, 2016 (the
“Registration Rights Agreement”), as an incentive for Tangiers to enter into the
Investment Agreement, pursuant to which Oroplata agreed to use its best efforts
to file, within forty-five (45) days of the date of the agreement, with the
Securities and Exchange Commission (the “SEC”) a registration statement or
registration statements (as is necessary) on Form S-1 (the “Registration
Statement”), covering the resale of shares of Common Stock issuable to Tangiers
under the Investment Agreement; and




WHEREAS, in accordance with the terms of the Investment Agreement, Oroplata
issued to Tangiers a 10% fixed convertible promissory note in the principal
amount of $75,000 as a commitment fee (the “Commitment Fee Note”), to evidence
Oroplata’s commitment to file the Registration Statement; and




WHEREAS, further in connection with the Investment Agreement and the
Registration Rights Agreement, on July 18, 2016, Oroplata sold to Tangiers an
original issue discount (such discount valued at $11,000) 10% fixed convertible
promissory note in the principal amount of $121,000 (the “July Note”); and




WHEREAS, on July 18, 2016, as an investment incentive for Tangiers to purchase
the July Note, Oroplata issued to Tangiers a common stock purchase warrant,
which allows Tangiers to subscribe for and purchase from Oroplata, up to 121,000
shares (as subject to adjustment as provided therein) of Common Stock at an
exercise price of $0.50 per share for a term of five (5) years (the “July
Warrants”); and




WHEREAS, on September 28, 2016, Oroplata sold a 10% fixed convertible promissory
note in the principal amount of up to $550,000 (the “September Note”) to
Tangiers for initial cash consideration of $100,000 and an initial issue
discount of $10,000 retained by Tangiers for due diligence and legal fees
related to the purchase of the September Note, resulting in an initial principal
due under the note in the amount of $110,000; and




WHEREAS, on September 28, 2016, as an investment incentive for Tangiers to
purchase the July Note, Oroplata issued to Tangiers a common stock purchase
warrant, which allows Tangiers to subscribe for and purchase from Oroplata, up
to 121,000 shares (as subject to adjustment as provided therein) of Common Stock
at an exercise price of $0.50 per share for a term of five (5) years (the
“September Warrants”); and




WHEREAS, as inducement for Tangiers to purchase the Notes and to enter into any
and all other agreements to be entered into connection with the transactions
contemplated thereby, the Parties, together with Oroplata’s subsidiary,
Lithortech Resources, Inc., entered into that certain subsidiary guarantee dated
as of September 28, 2016 in favor of Tangiers (the “Guaranty”); and




WHEREAS, as collateral for Oroplata’s obligations under the both the July Note
and the September Note, and further inducement of Tangiers to extend the loans
as evidenced under the Notes, and any and all other agreements to be entered
into in connection with the transactions contemplated thereby, Oroplata executed
and delivered in favor of Tangiers a security agreement dated as of July 18,
2016 entered into in connection with the July Note and a security agreement
dated as of September 28, 2016 entered into in connection with the September
Note (each a “Security Agreement”); and





--------------------------------------------------------------------------------




WHEREAS, on February 15, 2017, Oroplata and Tangiers entered into a Waiver and
Amendment Agreement (the “Amendment”) pursuant to which Tangiers (i) waived any
and all existing Events of Default (as defined in each respective Transaction
Document), remedies, including acceleration, arising out of Events of Default
and the application of the default interest rate, if any, as set forth in the
Transaction Documents occurring prior to February 15, 2017, or continuing after
such date, (ii) amended certain Events of Default provisions in the Registration
Rights Agreement, the July Note and the September Note, and (iii) amended the
Maturity Date as defined as it appears in each of the Transaction Documents to
December 31, 2017; and




WHEREAS, in connection with the Amendment, Oroplata issued to Tangiers a common
stock purchase warrant, which allows Tangiers to subscribe for and purchase from
Oroplata, up to 500,000 shares (as subject to adjustment as provided therein) of
Common Stock at an exercise price of $0.15 per share for a term of five (5)
years (the “February Warrants”); and




WHEREAS, Oroplata agreed to use its best efforts to file the Registration
Statement with the SEC within 90 days of the date of the Amendment and to use
its best efforts to have the Registration Statement declared effective within
180 days of February 15, 2017; and




WHEREAS, Oroplata and Tangiers agreed that the Amendment shall be construed in
connection with and as part of the Transaction Documents and all terms,
conditions, representations, warranties, covenants and agreements set forth in
the Transaction Documents, except as amended by the Amendment, shall remain in
full force and effect, and that any and all provisions of the Transaction
Documents which are inconsistent with the Amendment are deemed amended, modified
or waived to the extent necessary to give effect to the Amendment; and




WHEREAS, on February 16, 2017, in exchange for the cancellation of 2,000,000
shares of Common Stock by Tangiers, Oroplata issued to Tangiers a common stock
purchase warrant, which allows Tangiers to subscribe for and purchase from
Oroplata, up to 2,000,000 shares (as subject to adjustment as provided therein)
of Common Stock at an exercise price of $0.001 per share for a term of five (5)
years (the “Share Exchange Warrants”); and




WHEREAS, on February 16, 2017, Oroplata sold a 10% fixed convertible promissory
note in the principal amount of up to $250,000 (the “February Note”) to Tangiers
for initial cash consideration of $29,480 and an initial issue discount of
$2,948 retained by Tangiers for due diligence and legal fees related to the
purchase of the September Note, resulting in an initial principal due under the
note in the amount of $32,428; and




WHEREAS, on February 24, 2017, Oroplata and Tangiers entered into an agreement
to amend the February Note (the “February Note Amendment”), whereby Tangiers
paid an additional $77,000 under the February Note, of which $7,000 was retained
as an original issue discount, resulting in an initial principal due under the
note in the amount of $109,428; and




WHEREAS, Oroplata filed its Form S-1 on March 17, 2017 (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) pursuant to
terms of the Transaction Documents and the Registration Rights Agreement, and on
April 7, 2017 received a comment letter from the SEC requesting that Oroplata -
(i) file an application for quotation on the OTCQB Marketplace (the “OTCQB”);
(ii) withdraw its Registration Statement until such time as the Company obtains
approval for quotation on the OTCQB; and (iii) expand and clarify certain
disclosure included within the Registration Statement; and




WHEREAS, on April 17, 2017, Oroplata and Tangiers entered into a second
agreement to amend the February Note (the “Second Note Amendment”), whereby
Tangiers paid an additional $13,750 under the February Note, of which $1,250 was
retained as an original issue discount, resulting in an initial principal due
under the note in the amount of $123,178; and




WHEREAS, on April 26, 2017, Oroplata and Tangiers entered into a third agreement
to amend the February Note (the “Third Note Amendment”, and, together with the
“Commitment Fee Note”, the “July Note”, the “September Note”, and the “February
Note”, the “February Note Amendment”, and the “Second Note Amendment”, the
“Notes”), whereby Tangiers paid an additional $88,000 under the February Note,
of which $8,000 was retained as an original issue discount, resulting in an
initial principal due under the note in the amount of $211,178; and




WHEREAS, Oroplata filed its application for quotation on the OTCQB on April 17,
2017 (the “OTCQB Application”); and




WHEREAS, Oroplata is in default under certain terms of the Transaction Documents
as more fully set herein; and




WHEREAS, Oroplata has requested that Tangiers agree to (i) waive certain Events
of Default that have occurred under the Transaction Documents, including any
defaults under any other agreement entered into by and between the Parties,
which Events of Default have occurred after the effective date of the Amendment,
are now existing or that shall continue to exist after the Execution Date of
this Agreement, (ii) amend certain provisions provided under the Transaction
Documents, each as set forth herein and (iii) grant an extension of the filing
date of the Registration Statement in consideration of the preceding events.





--------------------------------------------------------------------------------




AGREEMENT




NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the sufficiency, mutuality
and adequacy of which are hereby acknowledged, the Parties hereto hereby agree
as follows:




1.

Definitions.




Capitalized terms used but not defined in this Agreement shall have the meanings
given to them in the Transaction Documents.




a.

“Agreement” shall have the meaning set forth in the preamble.




b.

 “Amendment” shall have the meaning set forth in the recitals.




c.

“Commitment Fee Note” shall have the meaning set forth in the recitals.




d.

“Common Stock” shall have the meaning set forth in the recitals.




e.

“Events of Default” shall have the meaning set forth in each respective
Transaction Document without giving effect to this Agreement.




f.

“Execution Date” means the date set forth in the preamble.




g.

“February Note Amendment” shall have the meaning set forth in the recitals. In
addition, the terms and conditions of the February Note Amendment provide that,
within three (3) months of the date thereof, the Company shall allocate the
$70,000 proceeds in the following manner: (i) $48,000 toward the exploration
development budget; and (ii) $22,000 toward the retirement of outstanding
payables in the Company’s general & administrative budget.




h.

 “February Warrants” shall have the meaning set forth in the recitals.




i.

“Guaranty” shall have the meaning set forth in the recitals.




j.

“Investment Agreement” shall have the meaning set forth in the recitals.




k.

“July Note” shall have the meaning set forth in the recitals.




l.

 “July Warrants” shall have the meaning set forth in the recitals.




m.

 “Notes” means, collectively, the Commitment Fee Note, the July Note, the
September Note, the February Note, the February Note Amendment, the Second Note
Amendment, the Third Note Amendment and any other Note between the Parties to
the extent existing, or that shall exist subsequently, as of the Execution Date
of this Agreement.




n.

“Obligations” shall have the meaning set forth in Section 3(b).




o.

“OTCQB Application” shall have the meaning set forth in the recitals.




p.

“Parties” means Oroplata and Tangiers, collectively.




q.

 “Registration Statement” shall have the meaning set forth in the recitals.




r.

“Registration Rights Agreement” shall have the meaning set forth in the
recitals.




s.

“Second Note Amendment” shall have the meaning as set forth in the recitals. In
addition, the terms and conditions of the Second Note Amendment provide that the
Company shall allocate the $12,500 proceeds for payment of the OTCQB Application
fee and other OTC-related fees for the Company.




t.

“Security Agreement” shall have the meaning as set forth in the recitals.




u.

“September Note” shall have the meaning set forth in the recitals.





--------------------------------------------------------------------------------




v.

 “September Warrants” shall have the meaning set forth in the recitals.




w.

 “Share Exchange Warrants” shall have the meaning set forth in the recitals.




x.

“Third Note Amendment” shall have the meaning set forth in the recitals. In
addition, the terms and conditions of the Third Note Amendment provide that the
Company shall allocate the $80,000 proceeds in the following manner: (i) $10,000
toward legal fees; and (ii) the remaining $70,000 balance toward exploration and
land acquisition.




y.

“Transaction Documents” means, collectively the Registration Rights Agreement,
the Investment Agreement, the Commitment Fee Note, the July Note, the September
Note, February Note, the February Note Amendment, the Security Agreement, the
Guaranty, the July Warrants, the September Warrants, the February Warrants, the
Share Exchange Warrants and all other agreements entered into between the
Parties to the extent existing as of the Execution Date.




z.

“Warrants” means, collectively, the July Warrants, the September Warrants, the
February Warrants, the Share Exchange Warrants and any other Warrants between
the Parties to the extent existing, or that shall exist subsequently, as of the
Execution Date of this Agreement.




2.

Acknowledgement of Use of Proceeds




(a)

Oroplata and Tangiers together acknowledge that all proceeds received by
Oroplata from Tangiers under the Investment Agreement shall not be used by
Oroplata to repay any of the amounts due under each of the Notes.




(b)

Tangiers further agrees that it shall not demand payment on any amounts due
under any of the Notes from any proceeds received by Oroplata from Tangiers
under the Investment Agreement.




3.

Acknowledgement of Commitment Fee Note




(a)

Oroplata and Tangiers together acknowledge that the Commitment Fee Note became a
duly and validly issued, fully paid, nonassessable binding obligation of
Oroplata upon execution of the Amendment on February 15, 2017 and its
ratification by Oroplata’s Board of Directors.




4.

Acknowledgement of Default.




(a)

Oroplata acknowledges that Oroplata is currently in default under the
Transaction Documents due to Oroplata’s failure to file the Registration
Statement, among other things, in accordance with the provisions set forth
therein. Other than as set forth herein, Oroplata confirms that it is in
compliance in all respects with the Transaction Documents.




(b)

Oroplata further acknowledges and confirms, that as of the Execution Date, and
immediately prior to any of the payments specified in the Notes, the Company is
indebted to Tangiers, without any deduction, defense, setoff, claim or
counterclaim, of any nature, in the aggregate principal amount of $517,178,
comprised of (i) principal of $75,000 due on account of the Commitment Fee Note,
together with accrued but unpaid interest thereon, (ii) $121,000 due on account
of the July Note, together with accrued but unpaid interest thereon, (iii)
principal of $110,000 due on account of the September Note, together with
accrued but unpaid interest thereon; and (iv) principal of $211,178 due on
account of the February Note, the February Note Amendment, the Second Note
Amendment and the Third Note Amendment, together with accrued but unpaid
interest thereon (collectively, the “Obligations”).




5.

Waiver of Events of Default, Default Interest and Liquidated Damages.




Tangiers agrees that any and all Events of Default, remedies, including
acceleration, arising out of Events of Default and the application of the
default interest rate, if any, as set forth in the Transaction Documents,
occurring prior to the Execution Date, or continuing after the Execution Date,
shall be deemed waived, without any recourse or remedy, by Tangiers or any
successor or assign.





--------------------------------------------------------------------------------




6.

Amendment of Conversion Prices.




The Parties agree Section 2.00(c) of the Notes is hereby amended and restated in
its entirety as set forth below:




(a)

Conversion Right. At any time and from time to time after a default occurs
solely due to the fact the Note is not retired on or before the Maturity Date
(“Maturity Default”), subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
sole option, to convert in whole or in part the outstanding and unpaid Principal
Amount under this Note into shares of Common Stock at the Maturity Default
Conversion Price. The “Maturity Default Conversion Price” shall be equal to the
lower of: (a) the Conversion Price or (b) 60% of the lowest trading price of the
Company’s common stock during the 20 consecutive Trading Days prior to the date
on which Holder elects to convert all or part of the Note. For the purpose of
calculating the Maturity Default Conversion Price only, any time after 4:00 pm
Eastern Time (the closing time of the Principal Market) shall be considered to
be the beginning of the next Business Day. If the Company is placed on “chilled”
status with the DTC, the discount shall be increased by 10%, i.e., from 40% to
50%, until such chill is remedied. If the Company is not DWAC eligible through
their Transfer Agent and DTC’s FAST system, the discount will be increased by
5%, i.e., from 40% to 45%. In the case of both, the discount shall be a
cumulative increase of 15%, i.e., from 40% to 55%.




7.

Amendment of the Transaction Documents. The Transaction Documents shall be
amended as follows:




(a)

Registration Rights Agreement. Section II subsection 2.1 of the Registration
Rights Agreement shall be amended and restated as follows:




The Company shall use its best efforts to, within thirty (30) days of May 18,
2017, file with the SEC a Registration Statement or Registration Statements (as
is necessary) on Form S-1 (or, if such form is unavailable for such a
registration, on such other form as is available for registration, covering the
resale of 8,000,000 shares of the Registrable Securities, which Registration
Statement(s) shall state that, in accordance with Rule 416 promulgated under the
1933 Act, such Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon stock splits,
stock dividends or similar transactions. The Company shall initially register
for resale 8,000,000 shares of Registrable Securities except to the extent that
the SEC requires the share amount to be reduced as a condition of effectiveness.




8.

No Other Effect on the Transaction Documents.




This Agreement shall be construed in connection with and as part of the
Transaction Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Transaction Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect. Thus, the Transaction Documents shall remain in full force and
effect, except as amended by this Agreement. Any and all provisions of the
Transaction Documents which are inconsistent with the foregoing amendments to
the Transaction Documents are hereby deemed to be amended, modified or waived to
the extent necessary to give effect to such amendments.




9.

Further Covenants and Agreements.




(a)

Oroplata further agrees it shall: (i) use its best efforts to file the Form S-1
with the SEC within 30 days of the Effective Date, except that in the event the
OTCQB Application is not approved within 30 days of the Effective Date, then use
its best efforts to file the Form S-1 with the SEC within three business days of
the date the OTCQB Application is approved; and (ii) use its best efforts to
have the Form S-1 declared effective within 180 days of the Execution Date (the
“Form S-1 Deadline”). At the sole option of Tangiers, failure to comply with the
Form S-1 Deadline will result in the termination of this Agreement and void all
effects of this Agreement.




10.

Miscellaneous.




(a)

Captions; Certain Definitions. Titles and captions of or in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend or describe the scope of this Agreement or the intent of any of
its provisions. All capitalized terms not otherwise defined herein shall have
the meaning therefor, as set forth in the Transaction Documents.




(b)

Effectiveness. This Agreement shall be deemed effective upon the due execution
and delivery of this Agreement by each Party hereto.




(c)

Controlling Law. This Agreement is governed by, and shall be construed and
enforced in accordance with the laws of the State of California (except the laws
of that jurisdiction that would render such choice of laws ineffective).





--------------------------------------------------------------------------------




(d)

Counterparts. This Agreement may be executed in one or more counterparts (one
counterpart reflecting the signatures of all parties), each of which shall be
deemed to be an original, and it shall not be necessary in making proof of this
Amendment or its terms to account for more than one of such counterparts. This
Agreement may be executed by each party upon a separate copy, and one or more
execution pages may be detached from a copy of this Agreement and attached to
another copy in order to form one or more counterparts.








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by Oroplata
and Tangiers as of the date first set forth above.




Oroplata:

 

OROPLATA RESOURCES, INC.

 

 

 

Date:

By:

/s/ Michael Mason

 

Name:

Michael Mason

 

Title:

CEO

 

 

 

Tangiers:

 

TANGIERS INVESTMENT GROUP, LLC

 

 

 

Date:

By:

 

 

Name:  

 

 

Title:

 






